DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,125,122. Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar limitations and structure. All the ranges contained in U.S. Patent No. 11,125,122 are different from the ranges mentioned in the present application. Amendments can be made to the present application to include the cooling gallery or claim 2 to overcome the non-statutory double patenting rejection with regards to U.S. Patent No. 11,125,122.
Claims 1, 4-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17343948 (reference application). Although the claims at issue are not identical, they the limitations for the claims are similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, , 9-13, 15-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knob et al. (U.S. Publication 2014/0083389), hereinafter “Knob” in view of Sakurai et al. (U.S. Publication 2012/0266840), hereinafter “Sakurai”.
Regarding claim 1, Knob discloses the same invention substantially as claimed such as an engine head assembly for an internal combustion engine comprising: an engine head having a fluid conduit formed therein (paragraph 25); a valve (3); a valve seat insert (5) positioned at least partially within the engine head, and the valve seat insert including an at least partially annular body, defining a longitudinal axis, and a 
	
    PNG
    media_image1.png
    661
    895
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1051
    932
    media_image2.png
    Greyscale


Regarding claim 3, Knob and Sakurai disclose the engine head assembly of claim of claim 1, wherein the radially outer peripheral surface includes a radially inner cylindrical surface extending from the first axial end surface, a radially outer cylindrical 
Regarding claim 4, Knob and Sakurai disclose the engine head assembly of claim of claim 1, further comprising a radially inner conical surface (surface above throat mentioned in figure above of Knob) extending from the top convex arcuate blend to the throat, the radially inner conical surface being configured to form a diffuser to decelerate an outgoing flow of gases (Knob, shown in figure above).
Regarding claim 5, Knob and Sakurai disclose the claimed invention but is silent to disclose the radially inner conical surface forming an acute angle with the longitudinal axis ranging from 5.0 degrees to 15.0 degrees. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the radially inner conical surface form an acute angle with the longitudinal axis ranging from 5.0 degrees to 15.0 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Examiner notes that Knob shows an acute angle in figure 1 that can be within this range.
Regarding claim 9, Knob and Sakurai disclose the engine head assembly of claim 1, wherein the radially inner surface includes a radially inner cylindrical surface 
Regarding claim 10, Knob and Sakurai disclose the engine head assembly of claim 4, wherein the radially inner surface includes a cylindrical surface extending axially from the throat to the radially inner convex arcuate segment. Knob still shows a curved cylindrical shape.
Regarding claim 11, Knob and Sakurai disclose a valve seat insert for a valve in an internal combustion engine comprising: an annular body defining a valve seat cylindrical axis, and a radial direction that is perpendicular to the valve seat cylindrical axis, a first axial end surface, and a second axial end surface; the annular body further having a radially inner surface defining a throat, a radially outer peripheral surface defining a cooling gallery, and a valve seating surface extending between the radially inner surface and the second axial end surface; and a top convex arcuate blend extending from the first axial end surface to the radially inner surface; wherein the valve seating surface includes in a plane containing the valve seat cylindrical axis and the radial direction, a radially outer convex arcuate segment forming a first wear crown, a radially inner convex arcuate segment forming a second wear crown, and a linear segment extending between the radially outer convex arcuate segment and the radially inner convex arcuate segment. Refer to the rejection of claim 1 for further detail since the limitations are similar. 
Regarding claim 12, Knob and Sakurai disclose the valve seat insert of claim 11, wherein the radially inner surface includes in a plane containing the valve seat cylindrical axis and the radial direction, a vertical segment interposed axially between 

    PNG
    media_image3.png
    661
    895
    media_image3.png
    Greyscale


Regarding claim 13, Knob and Sakurai disclose the claimed invention but is silent to disclose wherein the sloping segment extends radially outwardly from the throat toward the top convex arcuate blend at an acute angle of 5.0° or greater relative to the valve seat cylindrical axis. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the sloping 
Regarding claim 15, Knob and Sakurai disclose a valve seat insert for a valve in an internal combustion engine comprising: an annular body defining a valve seat cylindrical axis, and a radial direction that is perpendicular to the valve seat cylindrical axis, a first axial end surface, and a second axial end surface; the annular body further having radially inner surface defining a throat, a radially outer peripheral surface defining a cooling gallery, and a valve seating surface extending between the radially inner surface and the second axial end surface; and a top convex arcuate blend surface extending from the first axial end surface to the radially inner surface; wherein the valve seating surface includes in a plane containing the valve seat cylindrical axis and the radial direction, a radially outer convex arcuate segment forming a first wear crown, a radially inner convex arcuate segment forming a second wear crown, a linear segment extending between the radially outer convex arcuate segment and the radially inner convex arcuate segment defining a break-in contact width, the top convex arcuate blend surface defines a top radius of curvature, and the radially outer convex arcuate segment defines a radially outer convex radius of curvature that is greater than the top radius of curvature. Refer to the rejection of claim 1 for further detail since the limitations are similar.

where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Knob and Sakurai disclose the claimed invention except for wherein the radially outer convex radius of curvature is greater than 1.5 millimeters, and the radially inner convex arcuate segment defines a radially inner convex radius of curvature that is greater than 0.2 millimeters. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the radially outer convex radius of curvature be greater than 1.5 millimeters, and the radially inner convex arcuate segment defining a radially inner convex radius of curvature that is greater than 0.2 millimeters, since it has been held that
where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 19, Knob and Sakurai disclose the valve seat insert of claim 16, wherein the radially outer peripheral surface includes a radially inner cylindrical surface extending from the first axial end surface, a radially outer cylindrical surface extending Refer to the rejection of claim 3 for further detail since the limitations are similar.
Allowable Subject Matter
Claims 2, 6-8, 14, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 2 and 18, but more specifically, a radially outer conical surface disposed between a lower planar shelf surface and the second axial end surface.  
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the specific ranges of claims 6-8, 14, and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        3/24/2022